    Case 1:20-cv-06108-ENV-RER Document 43 Filed 05/18/21 Page 1 of 1 PageID #: 598




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ALLSTATE INSURANCE COMPANY, et
 al.,
                                                  Index No. 20-cv-06108
                          Plaintiffs,

                     v.                           NOTICE OF APPEARANCE

HOLLIS NOVEL COMPREHENSIVE
MEDICAL, P.C., et al.,

                          Defendants,




     Please take notice Defendants Peter Khaim and Arkadiy Khaimov appear in this action
     by the undersigned attorney and request the Clerk to note this appearance in this case
     and to serve all notices and other papers in this action at 129 Livingston St., 2nd Fl,
     Brooklyn, New York 11201.

     Dated: Brooklyn, NY

      May 18, 2021                                      By: Nicholas Bowers, Esq.

                                                        _____/s/___________________
                                                              Gary Tsirelman, P.C.
                                                              Attorneys for Defendants
                                                              Named Herein
                                                              129 Livingston Street
                                                              2nd and 3rd Floors
                                                              Brooklyn, NY 11201
                                                              (718) 438-1200
